DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-11 and 15-27 are pending in this application.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, 18, [19]* and 21 in the reply filed on December 4, 2020 is acknowledged.
*Note: In the previous office action, Claim 19, directed to “A method for treatment …” was inadvertently included in Group I and the claim should have been grouped with the invention of Group II, which is directed to ‘method for treatment and/or prophylaxis’.  Accordingly, claim 19 is placed in Group II and the description of Group II of the previous office action should have “Claims 15-17, 19-20, 22-23” as part of the group.
Claims 15-17, 19-20, and 22-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 4, 2020.
	Applicant’s election of the species of the compound of Example 2 (page 138 of specification) is also acknowledged.  As the elected species was not found in the prior art, the search was expanded to the elected invention of Group I, claims 1-11, 18 and 21.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucking et al., WO 2017/060167 (International filing date: September 30, 2016).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
Lucking (WO’167) teaches macrocyclic compounds, see structural formula (I) in page 9.  The reference teaches that the reference disclosed compounds have CDK9 inhibitory activity are useful as pharmaceutical agents, see page 80-88.
In re Finley, 81 USPQ 383 (CCPA 1949); In re Norris, 84 USPQ 458 (CCPA 1950); In re Dillon, 919 F.2d at 696, 16 USPQ2d at 1904 (Fed. Cir. 1990).
It is well established that position isomers are prima facie structurally obvious even in the absence of a teaching to modify.  The isomer is expected to be made by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing the position isomers.  This circumstance has arisen many times.  See: Ex parte Englehardt, 208 USPQ 343, 349; In re Mehta, 146 USPQ 284, 287; In re Surrey, 138 USPQ 67; Ex Parte Ullyot, 103 USPQ 185; In re Norris, 84 USPQ 459; Ex Parte Naito, 168 USPQ 437, 439; Ex parte Allais, 152 USPQ 66; In re Wilder, 166 USPQ 545, 548; Ex parte Henkel, 130 USPQ 474; Ex parte Biel, 124 USPQ 109; In re Petrzilka, 165 USPQ 327; In re Crownse, 150 USPQ 554; In re Fouche, 169 USPQ 431; Ex parte Ruddy, 121 USPQ 427; In re Wiechert, 152 USPQ 247,  In re Shetty, 195 USPQ 753; In re Jones, 74 USPQ 152, 154; and In re Mayne, 41 USPQ2d 1451 (in which the Court took notice of the extreme similarity between the amino acids 
For example, “Position isomerism has been used as a tool to obtain new and useful drugs” (Englehardt) and “Position isomerism is a fact of close structural similarity” (Mehta, emphasis in the original). Note also In re Jones, 21 USPQ2d 1942, which states at 1943 “Particular types or categories of structural similarity without more, have, in past cases, given rise to prima facie obviousness”; one of those listed is “adjacent homologues and structural isomers”. Position isomers are the basic form of close “structural isomers.” Similar is In re Schechter and LaForge, 98 USPQ 144, 150, which states “a novel useful chemical compound which is homologous or isomeric with compounds of the prior art is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compounds.” Note also In re Deuel 34 USPQ2d 1210, 1214  which states, “Structural relationships may provide the requisite  motivation or suggestion to modify known compounds to obtain new compounds … a known compound may suggest its analogs or isomers,  either geometric isomers (cis v. trans) or position isomers (e.g.,  ortho v. para).”  See also MPEP 2144.09, second paragraph.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing .

Claims 1-11, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucking et al., WO 2015/155197 in view of Freyne et al., WO 2006/061415.
	Lucking (WO’197) teaches macrocyclic compounds, see structural formula (I) in page 10.  The reference teaches that the reference disclosed compounds have CDK9 inhibitory activity are useful as pharmaceutical agents, see page 55-59.
The reference disclosed compounds have a 1,2-phenylene ring as part of the macrocyclic ring, as compared to instantly claimed compounds which have a 1,3-phenylene ring at the analogous position.  Therefore, the instantly claimed compounds are positional isomers of the reference compounds.  It would have been obvious to one having ordinary skill in the art at the time of the invention to prepare the instantly claimed compounds because they are positional isomers of the reference compounds.  One having ordinary skill in the art would have been motivated to prepare the instantly claimed compounds because such isomeric compounds are suggestive of one another and would be expected to share similar properties and therefore, the same use as taught for the reference compounds, i.e., as pharmaceutical agents.  It has been held that a compound, which is structurally isomeric with a compound of prior art is prima facie obvious absent unexpected results.  In re Finley, 81 USPQ 383 (CCPA 1949); In re Norris, 84 USPQ 458 (CCPA 1950); In re Dillon, 919 F.2d at 696, 16 USPQ2d at 1904 (Fed. Cir. 1990).
A)-,  etc., the claims, however, recite that ‘at least one of G and E is different from -O-’.
Freyne (WO’415) in the analogous art of kinase inhibitors having pharmaceutical therapeutic activity, teaches macrocyclic compounds comprising pyrimidine and two 6-membered aromatic rings attached by a linking moiety -X1-Y-X2- wherein X1 and X2 can be bivalent moieties selected from -O-, -NR-, etc.  Accordingly, the WO’415 reference teaches the equivalence of the bivalent moieties which are part of the linking group.
	One of ordinary skill in the art in possession of the teachings of Freyne (WO’415) would have been motivated to modify the compounds of Lucking (WO’197) by replacing one of the -O- of the linking group with -NH- with the reasonable expectation of obtaining compounds having similar properties and therefore, the same use as taught for the references.

	Receipt is acknowledged of the Information Disclosure Statement filed on September 25, 2019 and a copy is enclosed herewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

February 23, 2021